Citation Nr: 0801902	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  05-06 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C. § 1318.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD) for accrued benefits purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The appellant is the surviving spouse of a veteran who's 
active military service extended from December 1952 to 
January 1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

An April 2005 rating decision denied entitlement to DIC under 
38 U.S.C. § 1151.  Although the RO included this issue on the 
April 2007 Supplemental Statement of the Case, there is no 
indication of record of the appellant ever filling a notice 
of disagreement with respect to this issue, nor is there any 
evidence of a timely substantive appeal.  This issue in not 
on appeal and not properly before the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the opinion of the Board, additional development is 
necessary.

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim. This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf. See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)." Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In the context of a claim for DIC benefits, the notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or death; 
(2) an explanation of the evidence and information required 
to substantiate a DIC claim based on a previously service- 
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  VA is not relieved of 
its obligation to provide notice merely because it had in its 
possession some evidence relevant to each element of the 
appellant's claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).  Here, the RO provided correspondence in September 
2004 that did not meet the applicable notice criteria.  This 
should be done.

The record reveals that the veteran was in receipt of 
nonservice connected pension benefits since the early 1970s.  
As such, he could have received his medical treatment at VA 
facilities.  However, it is unclear if he did, and if so 
those records need to be obtained.  Those records are 
important with respect to the accrued benefits claim.  
Records generated by VA are constructively included within 
the record.  If records of VA treatment are material to the 
issue on appeal and are not included within the claims 
folder, a remand is necessary to acquire such VA records.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Send the appellant a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a), 
C.F.R. § 3.159, and Hupp v. Nicholson, 
21 Vet. App. 342 (2007). The notice 
must include:

*	a statement that the veteran was 
not service-connected for any 
conditions at the time of his 
death.

*	an explanation of the evidence and 
information required to 
substantiate a DIC claim based on 
a previously service-connected 
condition.

*	an explanation of the evidence and 
information required to 
substantiate a DIC claim based on 
conditions, to include pneumonia, 
stroke, PTSD and schizophrenia, 
which are not yet service 
connected.

2. Request that the appellant indicate 
where the veteran received his medial 
treatment during his lifetime.  
Specifically, request her to indicate 
if the veteran was receiving treatment 
at VA medical facilities.  

3.  If the appellant indicates that the 
veteran received medical treatment at 
VA facilities during his lifetime, then 
obtain complete copies of the veteran's 
VA medical records.  

4.  Following the above, readjudicate 
the claims on appeal. If the decision 
remains adverse to the appellant, 
provide the appellant and her 
representative with a supplemental 
statement of the case and an 
opportunity to respond thereto. 
Thereafter, return the case to the 
Board as appropriate


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

